IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40011
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

JESUS ARANDA

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-301-1
                      --------------------
                        November 9, 2001

Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Jesus Aranda appeals his conviction for stealing a firearm

from a licensed firearms dealer that had “been shipped or

transported in interstate or foreign commerce,” in violation of

18 U.S.C. § 922(u).   Aranda contends that the evidence was

insufficient to satisfy the interstate commerce element of 18

U.S.C. § 922(u).

     The statute does not exceed the power of Congress to

legislate under the Commerce Clause because the language “shipped


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40011
                                -2-

or transported in interstate or foreign commerce” provides the

requisite interstate commerce element.    18 U.S.C. § 922(u);

United States v. Luna, 165 F.3d 316, 320-22 (5th Cir.), cert.

denied, 526 U.S. 1126 (1999).   The undisputed evidence revealed

that the firearm was manufactured in Connecticut and that Aranda

stole the firearm from a firearms dealer in Texas.    A mere

showing that the weapon in question traveled at some time from

one state to another is enough to demonstrate the jurisdictional

element.   See Luna, 165 F.3d at 322; United States v. Gresham,

118 F.3d 258, 264-65 (5th Cir. 1997), cert. denied, 522 U.S. 1052

(1998); United States v. Pierson, 139 F.3d 501, 503-04 (5th Cir.

1998); United States v. Rawls, 85 F.3d 240, 242-43 (5th Cir.

1996).

     AFFIRMED.